Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 1 of 11                         PageID #: 45




                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAI‘I


      RONALD SATISH EMRIT,                              Case No. 20-cv-00059-DKW-WRP

                  Plaintiff,                            ORDER (1) GRANTING
                                                        APPLICATION TO PROCEED
          v.                                            WITHOUT PREPAYMENT OF
                                                        FEES OR COSTS; AND (2)
      FEDERAL BUREAU OF                                 DISMISSING ACTION WITHOUT
      INVESTIGATION,                                    LEAVE TO AMEND.1

                  Defendant.



         Plaintiff Ronald Satish Emrit is a serial pro se litigant. A search of the federal

  dockets reveals that he has filed at least 267 lawsuits in federal courts across the

  country since January 2000.2 This action is Emrit’s latest installment, which he

  filed on February 6, 2020, naming the Federal Bureau of Investigation (FBI) as the

  sole defendant and alleging that the FBI violated his rights under the U.S.

  Constitution, various federal statutes, and state common law. Dkt. No. 1.3 Rather


  1
    Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
    hearing.
  2
    A sampling of these cases suggests that most, if not all, of Emrit’s cases were commenced
  pursuant to 28 U.S.C. Section 1915(a) and were dismissed as frivolous, for failure to state a
  claim, or for improper venue under 28 U.S.C. § 1915(e)(2). See, e.g., Emrit v. Universal Music
  Grp., No. 3:19-CV-05984-BHS, 2019 WL 6251365, at *2 (W.D. Wash. Nov. 4, 2019)
  (observing that “Plaintiff has a history of abusing the IFP privilege and Plaintiff has been
  acknowledged as a vexatious litigator in at least six district courts.”), report and
  recommendation adopted, No. C19-5984 BHS, 2019 WL 6251192 (W.D. Wash. Nov. 22, 2019).
  3
    Within approximately a week, Emrit filed a similar lawsuit against the FBI in at least eight other
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 2 of 11                           PageID #: 46




  than pay the filing fee, Emrit also filed an application to proceed in forma pauperis

  (“IFP Application”). Dkt. No. 3. Because the IFP Application reflects that Emrit

  does not have the ability to pay the filing fee in this case, the Court GRANTS the

  IFP Application. However, because the FBI is immune from suit, this action is

  frivolous, and therefore, DISMISSED without leave to amend.4

  I.     The IFP Application

         Federal courts can authorize the commencement of any suit without

  prepayment of fees or security by a person who submits an affidavit that

  demonstrates an inability to pay.                 See 28 U.S.C. § 1915(a)(1).                 While

  Section 1915(a) does not require a litigant to demonstrate absolute destitution,

  Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

  must nonetheless show that he is “unable to pay such fees or give security therefor,”

  28 U.S.C. § 1915(a).




  federal district courts. See Emrit v. Federal Bureau of Investigation, No. 20-cv-265-CAB-KSC,
  2020 WL 731171, at *2 n.2 (S.D. Cal. Feb. 13, 2020) (citing cases and dismissing the action
  without leave to amend). Indeed, Emrit candidly admits that he “is filing this cause of action in
  the U.S. District Courts of Southern Florida, Middle Florida, and Northern Florida . . .” Dkt.
  No. 1, ¶ 6.
  4
    The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to screening
    and can order the dismissal of any claims it finds “frivolous or malicious”; “fails to state a claim
    on which relief may be granted”; or “seeks monetary relief against a defendant who is immune
    from such relief.” See 28 U.S.C. § 1915(e)(2)(B); Franklin v. Murphy, 745 F.2d 1221, 1226–
    27 (9th Cir. 1984), abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319 (1989).
                                                    2
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 3 of 11                        PageID #: 47




            Here, Emrit has made the required showing under Section 1915(a). In the

  IFP Application, Dkt. No. 3, Emrit states that he is unemployed, disabled, and

  receives about $871 per month in disability payments and public assistance.

  Further, Emrit avers that there is a deficit in his checking or savings accounts. In

  light of these facts, Emrit’s income falls below the poverty threshold identified by

  the U.S. Department of Health & Human Services’ (“HHS”) 2020 Poverty

  Guidelines.5 In addition, Emrit has insufficient assets to provide security. As a

  result, the Court GRANTS the IFP Application, Dkt. No. 3.

  II.       Screening

            The Court liberally construes a pro se complaint, Eldridge v. Block, 832 F.2d

  1132, 1137 (9th Cir. 1987), but cannot act as counsel for a pro se litigant, such as by

  supplying the essential elements of a claim. Pliler v. Ford, 542 U.S. 225, 231

  (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

            The standard for dismissal of a complaint that fails to state a claim is the same

  under 28 U.S.C. Section 1915(e)(2)(B)(ii) and Fed.R.Civ.P. 12(b)(6). Barren v.

  Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Jones v. Schwarzenegger, 723 F.

  App’x 523, 524 (9th Cir. 2018); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121

  (9th Cir. 2012) (same standard under Section 1915A). That is, the Court must


  5
      See HHS Poverty Guidelines for 2020, available at https://aspe.hhs.gov/poverty-guidelines.

                                                    3
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 4 of 11             PageID #: 48




  dismiss the complaint if it does not “contain sufficient factual matter, accepted as

  true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007).

        The Court must also dismiss a complaint if it is “frivolous or malicious.” 28

  U.S.C. § 1915(e)(2)(B)(i).      “[A] complaint, containing as it does both factual

  allegations and legal conclusions, is frivolous where it lacks an arguable basis either

  in law or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke

  v. Williams, 490 U.S. 319, 325 (1989)). A claim falls in the former class when the

  claimant (i) seeks relief against defendants who are “immune from suit,” or (ii)

  asserts an “infringement of a legal interest which clearly does not exist.” Neitzke,

  490 U.S. at 327. Claims are factually frivolous when they describe “fantastic or

  delusional scenarios.” Neitzke, 490 U.S. at 327–328; accord Denton, 504 U.S. at

  33 (“[A] finding of factual frivolousness is appropriate when the facts alleged rise

  to the level of the irrational or the wholly incredible[.]”)).

        A.     Relevant Factual Background

        In the Complaint, Dkt. No. 1, Emrit provides a rather detailed (and

  unnecessary) account of his life since 1999, including, inter alia, his travels,

  activities, education, employment history, business ventures, disabilities, family


                                              4
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 5 of 11              PageID #: 49




  heritage, and presidential candidacy. Id. at ¶¶ 15–49, 56–69. As for the substance

  of Emrit’s lawsuit, Emrit “believes that he was placed on an ‘FBI watch list’ on or

  around late 2001 because his phenotype looks like a Middle Easterner or Arab and

  also because his law school may have reported to the police or FBI that [Emrit] had

  erratic behavior while questioning his Professional Responsibility professor [in law

  school] and emailing a misunderstood marriage proposal to his ex-girlfriend Erika

  Viltz while she was supposedly in New York.” Id. at ¶ 50. Emrit also “believes

  that he was profiled as a ‘person of interest’” because “he had previously worked

  with DNA as a laboratory technician at NIH/NHLBI/Division of Hematology.” Id.

  at ¶ 51.    Emrit further maintains that “the FBI may have been conducting

  surveillance on [him] . . . because he was mailing a lot of letters to his fiancé Rachel

  Garcia from Las Tunas, Cuba, and the U.S. Postal Inspector and FBI may have

  thought that they had reasonable suspicion or probable cause to launch a

  counterintelligence . . . investigation or perhaps obtain a FISA warrant for anybody

  who had sent letters to Cuba given that Cuba has been considered a Communist

  enemy of the United States since . . . the Cuban Missile Crisis at the height of the

  Cold War.” Id.

        Based on these allegations, Emrit brought this “harassment lawsuit against the

  FBI,” asserting nine counts: (1) violation of the Equal Protection Clause; (2)


                                             5
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 6 of 11             PageID #: 50




  deprivation of substantive and procedural due process under the Due Process Clause;

  (3) violation of the Privileges or Immunities Clause; (4) violation of 42 U.S.C.

  Section 1983; (5) violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

  §§ 2000e et seq.; (6) Title II of the Americans with Disabilities Act of 1990 (ADA),

  42 U.S.C. §§ 12131–12165; (7) negligence; (8) intentional infliction of emotional

  distress; and (9) tortious invasion of privacy and “false light.” Dkt. No. 1, ¶¶ 54,

  74, 78, 82, 84, 86, 91, 93, 97, 101. Emrit’s claims are, as a matter of law, patently

  frivolous for the following reasons.

        B.     The Complaint is Frivolous

        First, as to Emrit’s constitutional claims, Emrit has no cause of action against

  the FBI (or its agents) under Section 1983 because federal agencies and their officials

  do not act “under color of” state law. See, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843,

  1854 (2017); Billings v. United States, 57 F.3d 797, 801 (9th Cir. 1995); Stonecipher

  v. Bray, 653 F.2d 398, 401 (9th Cir. 1981).

        Second, Emrit also has no cause of action against the FBI under Bivens v. Six

  Unknown Fed. Narcotics Agents, 403 U.S. 388, 396–97 (1971), because the

  Supreme Court has declined to extend Bivens to claims “against federal agencies.”

  FDIC v. Meyer, 510 U.S. 471, 486 (1994); see also Consejo de Desarrollo

  Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007).


                                             6
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 7 of 11           PageID #: 51




        Third, Emrit has no cause of action under Title II of the ADA.             The

  enactment, 42 U.S.C. §§ 12131 et seq., is simply not applicable to the federal

  government and its agencies because they are not “public entities” within the

  meaning of Section 12131. See, e.g., 42 U.S.C. § 12131(1) (defining public entity,

  in relevant part, as “any State or local government”; and “any department,

  agency, . . . or other instrumentality of a State”); Cellular Phone Taskforce v.

  FCC, 217 F.3d 72, 73 (2d Cir. 2000), cert. denied, 531 U.S. 1070 (2001); see also

  Petramala v. U.S. Dep’t of Justice, 481 F. App’x 395, 396 (9th Cir. 2012) (holding

  that the “district court properly dismissed [plaintiff]’s claim under the Americans

  with Disabilities Act because the federal government, its agencies, and its officials

  are either expressly excluded or otherwise exempt from the definitions of entities

  subject to suit under the statute.”).

        Fourth, Emrit’s Title VII claim fails because the FBI enjoys sovereign

  immunity. Federal agencies are presumed to be immune from suit. E.g., Meyer,

  510 U.S. at 475 (“Absent a waiver, sovereign immunity shields the Federal

  Government and its agencies from suit.”). Title VII waives sovereign immunity for

  the federal government. 42 U.S.C. § 2000e-16(d); Library of Congress v. Shaw,

  478 U.S. 310, 319 (1986), superseded by statute, 42 U.S.C. 2000e-5(k), as stated in

  Landgraf v. Usi Film Prods., 511 U.S. 244, 251 (1994) (noting that Congress


                                            7
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 8 of 11                              PageID #: 52




  expanded the immunity waiver). But “strict compliance” with the time limits in

  Section 2000e-16(c) “is a condition to the waiver of sovereign immunity and thus

  must be strictly construed.” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 94

  (1990).6 Here, Emrit alleges that the last time he even applied for employment with

  the FBI was in 2009. See Dkt. No. 1, ¶¶ 64–70.7 Therefore, “judicial experience

  and common sense,” Iqbal, 556 U.S. at 679, dictate that Emrit’s belated lawsuit does

  not satisfy the predicate conditions necessary to pierce the federal government’s

  sovereign immunity.8


  6
      42 U.S.C. Section 2000e-16(c) provides in relevant part:

            Within 90 days of receipt of notice of final action taken by . . . [the] agency . . . or
            by the Civil Service Commission upon appeal . . . or after one hundred and eighty
            days from the filing of the initial charge . . . an employee or applicant for
            employment, if aggrieved by the final disposition of his complaint, or by the failure
            to take final action on his complaint, may file a civil action as provided in [42
            U.S.C. Section 2000e-5] . . . .

  42 U.S.C. Section 2000e-5(e)(1) states in pertinent part:

            A charge . . . shall be filed within one hundred and eighty days after the
            alleged unlawful employment practice occurred and notice of the charge
            (including the date, place and circumstances of the alleged unlawful
            employment practice) shall be served upon the person against whom such
            charge is made within ten days thereafter . . .
  7
    Moreover, Emrit does not allege that he was denied a position with the FBI because he belongs
  to a class protected by Title VII. Instead, as with all of his claims, Emrit asserts the FBI
  violated Title VII by “racially profiling” Emrit, subjecting him to “counterintelligence,” and
  considering him a “person of interest.” Dkt. No. 1, at ¶ 86. Indeed, Emrit admits that he was
  “never officially offered any position of employment with the FBI due to the fact that these
  employment positions are considered to be very competitive.” Dkt. No. 1, ¶ 65.
  8
    Nothing in the complaint warrants equitable tolling, Irwin, 498 U.S. at 96, and no stretch of the
  imagination could change that fact, especially given that over a decade has passed since Emrit
                                                       8
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 9 of 11                     PageID #: 53




         Fifth, to the extent Emrit asserts any of his claims under the Federal Tort

  Claims Act (FTCA), see 28 U.S.C. §§ 1346(b), 2671–80; (Dkt. No. 1, ¶ 3), which

  waives the federal government’s sovereign immunity in limited circumstances,

  Dolan v. U.S. Postal Serv., 546 U.S. 481, 484–85 (2006) (citing 28 U.S.C. Sections

  1346(b)(1) and 2674), Emrit cannot assert his constitutional claims under the FTCA.

  See, e.g., Ziglar, 137 S. Ct. at 1856 (“Congress . . . decid[ed] not to substitute the

  Government as defendant in suits seeking damages for constitutional violations”);

  28 U.S.C. § 2679(b)(2)(A) (providing that certain provisions of the Federal Tort

  Claims Act do not apply to any claim against a federal employee ‘which is brought

  for a violation of the Constitution’”)); Meyer, 510 U.S. at 483–86; Roundtree v.

  United States, 40 F.3d 1036, 1038 (9th Cir. 1994) (“[T]he United States cannot be

  sued on the theory that there has been a violation of [plaintiff]’s constitutional

  rights.”). And as for Emrit’s other state law claims sounding in tort, a federal

  “agency itself cannot be sued under the FTCA.” See, e.g., Dichter-Mad Family

  Partners, LLP v. United States, 709 F.3d 749, 761 (9th Cir. 2013) (quoting FDIC v.

  Craft, 157 F.3d 697, 706 (9th Cir. 1998)); 28 U.S.C. § 2679(a) (establishing that the

  FTCA does not “authorize suits against [a] federal agency”).



  even applied to the FBI. Emrit has also named the wrong defendant. A federal agency, such as
  the FBI, is not a proper defendant under Title VII. See 42 U.S.C. § 2000e-16(c); Miles v. Dep’t
  of Army, 881 F.2d 777, 780 (9th Cir. 1989).
                                                 9
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 10 of 11           PageID #: 54




        Having concluded that Emrit’s claims lack any “arguable basis either in law

  or in fact,” Denton, 504 U.S. at 31, and that Emrit seeks relief from a defendant who

  is “immune from suit,” this action is DISMISSED as frivolous. Neitzke, 490 U.S.

  at 327. Because these defects cannot “possibly be cured by the allegation of other

  facts,” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (citation

  omitted), the Court finds that justice does not require leave to amend. Id. at 1129

  (“Courts are not required to grant leave to amend if a complaint lacks merit

  entirely.”); Cato v. United States, 70 F.3d 1103, 1106–07, 1111 (9th Cir. 1995)

  (affirming dismissal of frivolous complaint without leave to amend); Albrecht v.

  Lund, 845 F.2d 193, 196 (9th Cir. 1988) (same).

        Pursuant to 28 U.S.C. § 1915(a)(3), the Court prospectively certifies that any

  appeal from this Order would not be made in good faith because this action lacks

  any arguable merit, and thus, an appeal would be frivolous. See Gardner v. Pogue,

  558 F.2d 548, 551 (9th Cir. 1977); Denton, 504 U.S. at 31; Fed. R. App. 24(a)(3).

  Accordingly, Emrit may not use the IFP privilege to pursue any appeal of this Order.

                                   CONCLUSION

        Emrit’s application to proceed in forma pauperis, Dkt. No. 3, is GRANTED.

  This action is DISMISSED WITHOUT PREJUDICE and without leave to amend.

  The IFP status accorded herein is revoked for purposes of any appeal.


                                           10
Case 1:20-cv-00059-DKW-WRP Document 5 Filed 02/21/20 Page 11 of 11   PageID #: 55




        The Clerk of Court is DIRECTED to close this case.

        IT IS SO ORDERED.

        Dated: February 21, 2020 at Honolulu, Hawai‘i.




  Ronald Satish Emrit v. Federal Bureau of Investigation; Civil No. 20-00059
  DKW-WRP; ORDER (1) GRANTING APPLICATION TO PROCEED
  WITHOUT PREPAYMENT OF FEES OR COSTS; AND (2) DISMISSING
  ACTION WITHOUT LEAVE TO AMEND




                                         11
